DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/20 has been entered.

Specification
3.	The disclosure is objected to because of the following informalities: 
A) Applicant describes a process of “fillet welding” in the specification (as described in at least page 5 line 5 and page 10 line 2-23 of the specification of the instant application).  The “fillet welding” described in the specification is not known to be the fillet welding process as generally understood by one of ordinary skill in the art.  One of ordinary skill in the art would understand the fillet welding process to be the process of joining two piece when they are perpendicular or at an angle relative to one another, or overlapped and joined at an end point to form a perpendicular weld having an approximately .   


Appropriate correction is required.




Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
        A) Applicant has amended claim 1 to recite “by contact without adding filler metal”, which appears to be a negative limitation not supported in the original disclosure and therefore considered new matter.  Applicant cites Figures 6-7 as supporting the newly recited limitation.  From a review of the drawings, the figures do show the welding being “by contact” via fillet welder 2.  However, the drawings do not provide sufficient support for being “by contact without adding filler material”, as newly recited.  In addition from a review of the written description there appears to be no support for the newly recited negative limitation.  On page 7 lines 19-24 and page 10 lines 10-23 of the written description of the specification applicant describes the welding process.  However, there appears to be disclosure of being “by contact without adding filler metal”, as newly amended to recite. Any negative limitation or In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).
      B)   Claims 2-3 and 5-9 are rejected as a result of being dependent on a rejected claim. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

   A)	Applicant recites “fillet welding” in claim 1 line 5-6 and line 10.  The recited limitation of “fillet welding” is unclear and appears to be inaccurate since a “fillet welding” process as generally understood to one of ordinary skill in the art is not performed.  One of ordinary skill in the art would understand the fillet welding process to be the process of joining two piece when they are perpendicular or at an angle relative to one another, or overlapped and joined at an end point to form a perpendicular weld having an approximately triangular cross section. [**See attached citations below regarding “fillet welding”].  Also, see applicant’s admitted prior art (AAPA) in Figure 1a of the drawings of the instant application, which displayed the generally understood “fillet welding”.   In the invention of the instant application, the weld (1i) formed in the first and second metal plate bodies (1a, 1b) is an overlapped/lap joint [as best seen from Figure 3 in the instant application], however, the weld is not formed at a perpendicular end point and does not have an approximately triangular cross section and therefore not consistent with the fillet welding process generally known to one of ordinary skill in the art. It appears as if applicant may be intending to describe a “seam welding” or “resistance seam welding” process instead of the recited “fillet welding”.   For the purpose of examination, it is interpreted as if applicant intended to describe a “seam welding” or “resistance seam welding” process. 

  B)     Applicant recites “the periphery” in claim 1 line 7. The recited limitation lacks proper antecedent basis since “a periphery” was never previously recited. It appears as if applicant intended to recite “a periphery”. For the purpose of examination, it is interpreted as if applicant intended to recite “a periphery”. 

 C)     Applicant recites “the fillet welding process” in claim 3 line 2 and claim 6 line 2.  It is unclear whether applicant is intending to refer back to the step of “perpendicularly fillet welding” recited in claim 1 lines 5-6, or whether applicant is intending to refer back to the step of “means of fillet welding” recited in claim 1 line 10, or whether applicant is intending to refer back to both the “perpendicularly fillet welding” and the “means of fillet welding” steps. It appear as if applicant may be intending to refer back to both the “perpendicularly fillet welding” and the “means of fillet welding” steps. For the purpose of examination, it is interpreted as if applicant is intending to refer back to both the “perpendicularly fillet welding” and the “means of fillet welding” steps. 

D)     Applicant recites “the same size or different sizes” in claim 5 line 2. The recited limitation is indefinite. The structure of having “the same size” is unclear. It is unclear whether having the “same size” is referring to having a same length, width, thickness, shape, or a combination thereof. It appears as if applicant may be intending to describe the first and second plate bodies being identical and having a same length, width, thickness and shape.  For the purpose of 

E)     Applicant recites “the thickness of the second metal plate body” in claim 6 line 3. This lacks proper antecedent basis since “a thickness of the second metal plate body” was never previously recited.  It appears as if applicant may have intended to recite “a thickness of the second metal plate body”. For the purpose of examination, it is interpreted as if applicant intended to recite “a thickness of the second metal plate body”. 

F) 	Applicant recites “a support body such as a support column” in claim 9 line 8. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation of “a support body”, and the claim also recites “such as a support column” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

G)       Applicant recites “the other side” in claim 9 line 7. The structure applicant is intending to refer to by the term “the other side” is unclear.  It is unclear whether applicant is intending to refer to another side of the same metal plate body, another side of the other plate body, or whether the plate bodies each have multiple sides being greater than two sides which makes it unclear which side applicant is referring to.   In addition, the recited term lacks proper antecedent basis. It appears if applicant is intending to describe being recessed towards an opposite side on the other plate body. For the purpose of examination, it is interpreted as if applicant is intending to describe being recessed towards an opposite side on the other plate body. 
H) 	Claims 2-3 and 5-9 are rejected as a result of being dependent on a rejected claim. 



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2 and 5-8 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0288276) in view of Applicants’ Admitted Prior Art (AAPA), Kikuchi et al. (US 2019/0291216), Larsson et al. (US 2006/0043076) and Witte et al. (US 2004/0035855).   
 
10.	 Regarding to Claim 1, Chen teaches a heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figures 4 in Chen] , comprising steps of: providing a first metal plate body (first board body 11 which is made of a copper material, therefore metal, as described in paragraph 0023, as well as can be seen from Figure 1-2 and 4 in Chen) and a second metal plate body (second board body 12 which is made of a copper material, therefore metal, as described in paragraph 0023, as well as can be seen from Figure 1-2 and 4 in Chen); forming a capillary structure (step of forming a first 13, which is located at a right side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen) on one side (a top right side of 12, as can be seen from Figures 1-2 in Chen) of one of the first and second metal plate bodies (12) [as can be seen from Figures 1-2 in Chen]; correspondingly overlapping (S3, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen) the first and second metal plate bodies (11, 12) and welding (step of spot welding in S3,  as described in paragraph 0023, as well as can be seen from Figure 4 in Chen)  the correspondingly overlapped sections (S3, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen)  of the first and second metal plate bodies (11, 12) to seal a periphery (S3, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen) and reserving a water-filling and air-sucking section (S3, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen); and performing vacuuming (step of vacuuming performed in S4, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen) and water-filling process (step of filling working fluid 2 performed in S4, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen) and finally sealing the water-filling and air-sucking section (step of sealing the air-sucking and water-filling section in S4, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen). 
		Chen discloses the sealing of the first and second board bodies (11, 12) being by means of diffusion bonding, ultrasonic welding or spot welding [as described in paragraph 0023 in Chen],  thus does not teach a step of sealing by “perpendicularly fillet welding” and a subsequent step of sealing by “means of fillet welding”. 
		However, Applicants’ admitted prior art (AAPA) teaches a step of fillet welding, as described on page 2 line 16-page 3 line 16 in the specification of the instant application, as well as can be seen from Figure 1a in the drawings of the instant application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include sealing steps of fillet welding, as taught by AAPA, as a well-known method of providing a weld to securely connect an upper and lower plate [as described on page 2 line 16-24 of the specification of the instant application]. 

The combination of Chen, AAPA, and Kikuchi et al. teaches 
an instance of the first and second metal plate bodies being overlapped and sealed by means of spot welding [as described in paragraph 0023 in Chen]. It is therefore inferred that the welding is by contact without adding filler metal since the process of spot welding is known in the art to use pressure by contact and heat without a filler metal. However, Chen does not explicitly disclose the welding being by contact without adding filler material. Larsson et al. however teaches a first and second metal plate body (4, 5) being overlapped and sealed by fillet welding by contact (via first and second wheel-shaped electrodes 7 and 8) without adding filler metal [as described in paragraph 0025 and 0027 and can be seen from Figure 1 in Larsson et al. Note that Larsson et al. has no disclosure of a use of a filler metal and welding is performed by the pressing together of first and second body parts 4,5, in combination with the melting of material in the 
However, the combination of Chen, AAPA, Kikuchi et al., and Larsson et al. is silent as to the fillet welding process being performed in a vacuumed environment. Witte et al., however teaches a welding process performed in a vacuum [as described in paragraph 0018 in Witte et al.]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the welding process in the combination of Chen, AAPA, Kikuchi et al., and Larsson et al. to include a welding process performed in a vacuum, as taught by Witte et al. to provide a pure surface and prevent oxidation in order to produce an improved weld [as described in paragraph 0018 in Witte et al.].



11. 	Regarding to Claim 2, the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can 

12.	Regarding to Claim 5, the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, wherein the first and second metal plate bodies have the same size of different sizes [as can be seen from Figure 1 in Chen as well as from AAPA displayed in Figure 1a of the instant application].

13. 	Regarding to Claim 6, the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1.  Kikuchi et al. further discloses wherein the fillet welding (18 in Kikuko et al) penetrates through the entire first metal plate body and penetrates into the second metal plate body by one-third to two-third the thickness of the second metal plate body [as can be seen Figure 4a-4c in Kikuko et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 


14. 	Regarding to Claim 7, the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, comprising a step of disposing a capillary structure member (step of disposing a second 13 which is located at a left side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen) between the first and second metal plate bodies (11, 12) [as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen], the step of forming a capillary structure (step of forming a first 13, which is located at a right side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen) on one side (a top right side of 12, as can be seen from Figures 1-2 in Chen) of one of the first and second metal plate bodies (11, 12),   the capillary structure member (a second 13 in Chen) being a mesh body or a fiber body (as described in paragraph 0019 in Chen). However, the combination of Chen, prima facie obvious in the absence of new or unexpected results”.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, changing the particular order of operations of the method steps of manufacturing the capillary structure member and the capillary structure does not result in new or unexpected results of the heat dissipation component.   



15.	Regarding to Claim 8, the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, further comprising a step of forming a support structure (a second 13, as described in paragraph 0023, as well as can be seen from Figures 1-2 in Chen) and the step of forming a capillary structure (step of forming a first 13, which is located at a right side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen) on one side (a top right side of 12, as can be seen from Figures 1-2 in Chen) of one of the first and second metal plate bodies (11, 12).  However, prima facie obvious in the absence of new or unexpected results”.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, changing the particular order of operations of the method steps of manufacturing the support structure and the capillary structure does not result in new or unexpected results of the heat dissipation component.   


16.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2016/0288276) in view of Applicants’ Admitted Prior Art (AAPA), Kikuchi et al. (US 2019/0291216), Larsson et al. (US 2006/0043076) and Witte et al. (US 2004/0035855), as applied to claim 1 above, and further in view of Wada et al. (US 7,718,915). 

17. 	Regarding to Claim 3, the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al. teaches the heat dissipation (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, having a fillet welding process.  However, the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte .

18.	Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2016/0288276) in view of Applicants’ Admitted Prior Art (AAPA), Kikuchi et al. (US 2019/0291216), Larsson et al. (US 2006/0043076) and Witte et al. (US 2004/0035855), as applied to claim 1 above, and further in view of Yang (US 2015/0026981). 

19.	Regarding to Claim 8, the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, further comprising a step of forming a support structure (a second 13, as described in paragraph 0023, as well as can be seen from Figures 1-2 in Chen) and the step of forming a capillary structure (step of forming a first 13, which is located at a right side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2   However, the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al.  does not explicitly disclose the step of forming a support structure on one side of one of the first and second metal plate bodies being after the step of forming the capillary structure on one side of one of the first and second metal plate bodies. However, it has been held that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, changing the particular order of operations of the method steps of manufacturing the support structure and the capillary structure does not result in new or unexpected results of the heat dissipation component.   
		Furthermore, Yang discloses a step of forming a support structure (1111) on one side of one of the first and second metal bodies (11a, 11b) [as described in paragraph 0041, as well as can be seen from Figure 4 in Yang]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al. to include a support structure, as taught by Yang, to enhance the structural strength of the apparatus [as described in the abstract of Yang].    

20.	Regarding to Claim 9, the combination of Chen, AAPA, Kikuchi et al., Larsson et al., Witte et al. and Yang teaches the heat dissipation component (heat pipe, as (external force and deformation from the mechanical processing of “pressing”, as described in paragraph 0042 in Yang), the support structure (1111) formed by means of external force deformation (pressing force, as described in paragraph 0042 and can be seen from Figure 4 in Yang) being such that an external force (pressing force, as described in paragraph 0042 in Yang) is selectively applied to one side of one of the first and second metal plate bodies (11b, as can be seen from Figure 4 in Yang) to be recessed (as described in paragraph 0035 as well as can be seen from Figure 4 in Yang) toward the other side so as to form the support structure (1111) [as described in paragraph 0035 as well as can be seen from Figure 4 in Yang]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, AAPA, Kikuchi et al., Larsson et al. and Witte et al. to include a support structure, as taught by Yang, to enhance the structural strength of the apparatus [as described in the abstract of Yang].    




Response to Arguments
21.	Applicant's arguments filed 9/30/20 have been fully considered but they are not persuasive.  Applicant argues the prior art of Kikuchi does not teach fillet welding since Kikuchi recites the melted portion 18 can be formed by for example a laser beam, tungsten inert gas, an electron beam or the like and therefore does not teach a contact welding method.  However, applicant’s arguments regarding the prior art not teaching “contact welding” as newly amended to claim is considered moot in view of the new grounds of rejection above. Applicant argues the prior art of Kikuchi does not disclose a vapor chamber or fillet welding applied to a heat dissipation component manufacturing method.  However, the prior art Chen is relied upon for disclosing the recited heat dissipation component.  Applicant argues that the prior art of Kikuchi is in a different field of technology and there is no motivation to combine the prior art of record.   However, Kikuchi is solving the same problem as the instant application, as well as the prior art, by joining two plates by welding, therefore considered analogous art. Applicant argues the feasibility of the combination or replacing the welding process are low because of different tools and materials. This is not found to be persuasive, as the prior art all discloses similar tools and materials.   Applicant argues the prior art of AAPA does not require filler metal and is in contact welding.  However, a review of AAPA does not reveal any support for AAPA disclosing not requiring filler metal and utilizing contact welding.  Applicant argues the prior art of Kikuchi requires filler metal.   However, applicant’s assertion of the welding method in the prior art .  


**Attached citations regarding fillet welding: 
1.	https://www.mtm-inc.com/ap-20151215-understanding-weld-symbols-ndash-the-fillet- weld.html
2.     https://www.twi-global.com/technical-knowledge/job-knowledge/fillet-welded-joints-a-review-of-the-practicalities-066
3.     https://encyclopedia2.thefreedictionary.com/fillet+weld
4.     https://www.merriam-webster.com/dictionary/fillet%20weld
5.      https://en.wikipedia.org/wiki/Fillet_weld

**Attached citations regarding spot welding: 
6. https://www.twi-global.com/technical-knowledge/faqs/what-is-spot-welding


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/NIRVANA DEONAUTH/Examiner, Art Unit 3726